DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to applicant's amendment wherein claim 1 has been amended, claims 10, 14-17 and 19-20 have been withdrawn, and claim 8 has been canceled, and claims 1-7, 9, 11-13 and 18 are currently pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al (2004/0136177) in view of Vanella (7,419,072).
As to claim 1, Lewis disclose a container apparatus (110, shot glass) comprises a container (120) adapted for containing a beverage [0020], the container comprising a base and a sidewall extending upwardly from the base (Figure 6 with the arc base and side wall 112), the sidewall having a top edge defining an opening in the container (Figure 6), the base and the sidewall are transparent or translucent ([0014]); and a light assembly (116) comprising at least one light emitting device (UV LED) contained within a housing (114) releasably attached to the container proximate the base (Figure 5), the at least one light emitting device positioned to emit light upwardly into the container ([0020] teaches the light transmits through the dark liquid and through the plastic body of the shot glass end glow the contents of the glass). However, Lewis does not disclose that the housing is transparent or translucent.  Nevertheless, Vanella discloses a beverage container accessory (10) forming to accommodate the beverage container (11) which is the same field of endeavor.  The beverage container accessory comprises a housing (10) with a battery-powered light source that transmits lights upward toward the false bottom and luminate the beverage container.  The false bottom, sidewall and the base are all at least partially transparent to light so that light is transmitted upwardly through the false bottom toward the bottle (e.g., to illuminate a beverage within the bottle), outwardly through the sidewall, and downwardly through the base (e.g., to illuminate information on the underside of the base (abstract, column 3, lines 49-63).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Lewis with material that partial transparent (which is equivalent to translucent) to light as taught by Vanella which provide highly visible additional display of information to a bystander when the bottom is raise to the drinking position (abstract) 
As to claim 2, Lewis further discloses the light emitting device comprises a light emitting diode ([0020] discloses the UV LED which is a type of light emitting diode)/
As to claims 3-4, Lewis further discloses the light assembly comprises a power source contained within housing and operatively connected to the light emitting device to supply power to the light emitting device and the power source is a battery (two button cells batteries [0017]).
As to claims 5-6, Lewis further discloses the light assembly further comprises an on/off mechanism operatively connected to the light emitting device, wherein engaging the on/off mechanism causes the light emitting device to emit light and the on/off mechanism comprises at least one selected from the group consisting of a switch (Inertial switch 30, as shown in Figure 4, the Inertial switch in a circuit cause the on and off of the entire light assembly).
As to claim 7, Lewis further discloses the container is cylindrical (Figure 5-6). 
As to claim 9, Lewis further discloses the container comprises a tumbler (tumbler definition be a flat-bottomed drinking glass with no handle or stem, the drinking vessel of Lewis is so call shot glass, but it also have the same structural definition of a tumbler which has a flat-bottomed drinking glass with no handle or stem).
Claims 1-2, 5-7, 9,11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (2014/0240962) in view of Vanella (7,419,072).
As to claim 1, Wang disclose a container apparatus (Figure 1) comprises a container (1 and 2) adapted for containing a beverage, the container comprising a base and a sidewall extending upwardly from the base (Figure 3 with the inner cup having a base and side wall), the sidewall having a top edge defining an opening in the container (Figure 3), the base and the sidewall are translucent ([0015-0016] teaches inner and outer cup are made of translucent material); and a light assembly (3) comprising at least one light emitting device (LED lights [0017]) contained within a housing (33, 34) releasably attached to the container proximate the base (Figure 1), the at least one light emitting device positioned to emit light upwardly into the container (the LED lights 31 facing up which emit the light upwardly into the container). However, Wang does not disclose that the housing is transparent or translucent.  Nevertheless, Vanella discloses a beverage container accessory (10) forming to accommodate the beverage container (11) which is the same field of endeavor.  The beverage container accessory comprises a housing (10) with a battery-powered light source that transmits lights upward toward the false bottom and luminate the beverage container.  The false bottom, sidewall and the base are all at least partially transparent to light so that light is transmitted upwardly through the false bottom toward the bottle (e.g., to illuminate a beverage within the bottle), outwardly through the sidewall, and downwardly through the base (e.g., to illuminate information on the underside of the base (abstract, column 3, lines 49-63).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Wang with material that partial transparent (which is equivalent to translucent) to light as taught by Vanella which provide highly visible additional display of information to a bystander when the bottom is raise to the drinking position (abstract) 
As to claim 2, Wang further discloses the light emitting device comprises a light emitting diode ([0017] discloses LED lights).
As to claims 5-6, Wang further discloses the light assembly further comprises an on/off mechanism operatively connected to the light emitting device, wherein engaging the on/off mechanism causes the light emitting device to emit light and the on/off mechanism comprises at least one selected from the group consisting of a switch (pressure switch 32 [0019] activating the pressure switch causing the light components 31 to produce light).
As to claim 7, Wang further discloses the container is cylindrical (Figure 2). 
As to claim 9, Wang further discloses the container comprises a tumbler (tumbler definition be a flat-bottomed drinking glass with no handle or stem, the drinking vessel of Wang also have the same structural definition of a tumbler which has a flat-bottomed drinking glass with no handle or stem).
As to claim 11, Wang further discloses the at least one light emitting devices comprises a plurality of light emitting diodes ([0017] discloses one or more LED lights)
Claims 12-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al (2004/0136177) as modified or Wang et al (2014/0240962) as modified by Vanella (7,419,072) above, further in view of Makowsky (5,119,279).
As to claims 12-13, Both Lewis and Wang as modified does not specifically disclose the connection mechanism  between the container and the housing with a first threading is formed on an outer surface of the sidewall and a second threading is formed on an inner surface of the housing of the light assembly, the first threading and the second threading adapted for complementary engagement with each other, whereby the light assembly is releasably attached to the container by engagement of the first threading with the second threading, the first threading comprises female threading and the second threading comprises male threading.  Nevertheless, Makowsky discloses a lighted drinking vessel with a container portion (12) and a housing (14) containing lighting assembly  (Figure 3), the connection between the container portion and the housing comprises a first threading is formed on an outer surface of the sidewall and a second threading is formed on an inner surface of the housing of the light assembly, the first threading and the second threading adapted for complementary engagement with each other, whereby the light assembly is releasably attached to the container by engagement of the first threading with the second threading, the first threading comprises female threading and the second threading comprises male threading (column 6, lines 1-12 which discloses a body 12 has threads 60 and housing has matching thread 61 and the engagement of the threads removably fasten the housing to the container body), which in order for the threads to engage, one of the thread must be a male threading and the other thread must by a female threading.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connection mechanism between the container and housing of Lewis or Wang with threading connection as taught by Makowsky to enhances the liquid-tight character between the housing and the container (column 6, lines 1-12).  Furthermore, it would have been obvious to one skilled in the art to substitute one known connection for the other (threaded connection to achieve the predictable result of securely connect the housing to the container body.  KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
	As to claim 18, Both Lewis and Wang as modified does not specifically discloses the on/off mechanism is on the housing.  Nevertheless, Makowsky discloses a switch (18) that activate the lighting mechanism in the housing is position on the housing (Figure 1 and 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the on/off mechanism of Lewis and/or Wang position on the housing that housing the light assembly as taught by Makowsky in order to access and turn on/off of the light assembly on the outside without the need of remove the housing to access the light assembly.   
Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9, 11-13 and 18 have been considered but are moot because the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/           Primary Examiner, Art Unit 3736